DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 03-19-2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MossadeghPour (herein after Pour) (2017/0072840) in view Chen (2017/0119078) and Anderson (2016/0309826).
Regarding claim 1, Pour discloses a bicycle helmet apparatus, comprising: 

a rear light assembly disposed on an upper portion of a rear end of the helmet and including a plurality of indicators (Fig 1, member 106);  
10a left light assembly disposed on a left side of a lower portion of the rear end of the helmet; a plurality of rear left turn signal lights disposed on an upper portion of the left 15light assembly (Fig 1, member 102); 
a right light assembly disposed on a right side of the lower portion of the rear end of the helmet; a plurality of rear right turn signal lights disposed on an upper portion of the right light assembly (Fig 1, member 104);
a LED device for the light (para 0010) 
a controller unit disposed in the helmet and electrically connected to the LED device (Fig 3, member 110);  
7a power supply electrically connected to the a controller unit and including a rechargeable battery (para 0023); 
left and right buzzers electrically connected to the controller unit (Fig 3, members 112, para 0035); 
a speed indicator electrically connected to the controller unit (Fig 3, member 210, para 0033); and 
5a head angle indicator electrically connected to the controller unit (Fig 3, member 204, para 0027).  
Pour does not teach a front left light assembly disposed on a left side of the helmet and including a 5plurality of front left turn signal lights and a plurality of front left indicators; 
a front right light assembly disposed on a right side of the helmet and including a plurality of front right turn signal lights and a plurality of front right indicators; 
a plurality of rear left brake lights disposed on a lower portion of the left light assembly; 
20a plurality of rear right brake lights disposed on a lower portion of the right light assembly; and
a controller unit is a microcontroller unit.
Chen teaches a helmet having a front left light assembly disposed on a left side of the helmet and including a 5plurality of front left turn signal lights and a plurality of front left indicators (Fig 4A, member 62); 
a front right light assembly disposed on a right side of the helmet and including a plurality of front right turn signal lights and a plurality of front right indicators  (Fig 4A, member 66); 
a plurality of brake lights (para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the helmet of Pour by adding more light to the helmet, as taught by Chen, in order to promote safety for a user.
While the modified helmet Pour-Chen does not specifically discloses that a plurality of rear left brake lights disposed on a lower portion of the left light assembly; and 20a plurality of rear right brake lights disposed on a lower portion of the right light assembly.
However, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to have the light in any specific areas in order to promote safety for a user.
The modified helmet Pour-Chen does not teach a controller unit is a microcontroller unit.
Anderson teaches a helmet with LED system controlling by a microcontroller unit (Fig 6, para 0017).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to replace the controller unit of Pour by using the microcontroller unit, as taught by Anderson, as they are well-known to use in the art for functioning equivalent and require smaller space and light-weight. 
Regarding claim 2, the modified helmet Pour-Chen-Anderson teaches all of the limitations of claim 2 but does not explicitly teach a charging socket disposed on the rear end of the helmet and electrically connected to the rechargeable battery. However, Pour teaches a charging socket (para 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the charging socket in any area such as the back of the helmet as it is still function correctly to charge the battery.
Regarding claim 3, the modified helmet Pour-Chen-Anderson teaches all of the limitations of claim 3 but does not explicitly teach the left and right buzzers are 10disposed on the rear end of the helmet. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the left and right buzzers in any area such as the back of the helmet as it is still function as an intended purpose.
Regarding claim 4, the modified helmet Pour-Chen-Anderson discloses a rear shell component disposed on the rear end of the helmet and left and right shell components disposed on left and right sides of the helmet respectively (Pour, Fig 1).  
Regarding claim 6, the modified helmet Pour-Chen-Anderson discloses the helmet is streamlined (Pour, Figs 1-2).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pour (2017/0072840), Chen (2017/0119078) and Anderson (2016/0309826) as applied to claim 1 above, and further in view of Garcia Mansilla et al (2018/332919).
Regarding claim 5, the modified helmet Pour-Chen-Anderson teaches all of the limitations of claim 5 except a pad member 15disposed on an inner surface of the helmet, two chin straps extending from the right and left sides of the helmet respectively, a female fastener disposed at an end of one chip strap, and a male fastener disposed at an end of the other chip strap and configured to insert into the female fastener to secure the chin straps together.  
Garcia teaches a helmet having a pad member 15disposed on an inner surface of the helmet, two chin straps extending from the right and left sides of the helmet respectively, a female fastener disposed at an end of one chip strap, and a male fastener disposed at an end of the other chip strap and configured to insert into the female fastener to secure the chin straps together (Fig 1, para 0072).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the pad and the chip strap with fastener of Garcia into Pour helmet, in order to provide comfort and secure to a user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pour (2017/0072840), Chen (2017/0119078) and Anderson (2016/0309826) as applied to claim 1 above, and further in view of Shrouder (10,624,400).
Regarding claim 7, the modified helmet Pour-Chen-Anderson teaches all of the limitations of claim 7 except the rear left turn signal lights, the rear right turn signal lights, the front left turn signal lights, and the front right turn signal lights are formed of yellow LEDs; the indicators, the rear left brake lights, and the rear right brake lights are formed of red LEDs; and the front left indicators and the front right indicators are formed of white LEDs respectively.
Shrouder teaches a helmet having red, yellow, and white LED. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention by using the red, yellow, and white LED, as taught by Shrouder, on the helmet of Pour as the red color is well-known as a stop side (i.e. brake), the yellow color is well-known as a turn side (i.e. turn signal), and the white light is very for people to see (i.e. indicator).

Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732